Citation Nr: 1102538	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for right hallux 
valgus with degenerative changes of the first metatarsophalangeal 
joint.

2.  Entitlement to an initial compensable rating for left hallux 
valgus with degenerative changes of the first metatarsophalangeal 
joint.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1987 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Right hallux valgus is asymptomatic, which does not more 
nearly approximate or equate to resection of the head of the 
metatarsal or severe impairment equivalent to amputation of the 
great toe. 

2.  Left hallux valgus is asymptomatic, which does not more 
nearly approximate or equate to resection of the head of the 
metatarsal or severe impairment equivalent to amputation of the 
great toe.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
hallux valgus with degenerative changes of the first 
metatarsophalangeal joint have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 
5003, 5280 (2010).

2.  The criteria for an initial compensable rating for left 
hallux valgus with degenerative changes of the first 
metatarsophalangeal joint have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5280 
(2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).






The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, dated in 
November 2008.  The Veteran was notified of the evidence needed 
to substantiate a claim for a higher rating, namely, evidence 
that the disability was worse and the effect the disability had 
on employment.

The Veteran was also notified that VA would obtain VA records and 
records of other Federal agencies and that she could submit other 
records not in the custody of a Federal agency, such as private 
medical records or with her authorization VA would obtain any 
such records on her behalf. The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).

As the VCAA notice was provided after the initial adjudication, 
the timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided content-complying VCAA notice 
the claim was readjudicated as evidenced by the statement of the 
case in March 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Timing error cured by VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO obtained the pertinent VA records.  
The Veteran has not identified any additional records for the RO 
to obtain on her behalf.

The Veteran was afforded VA examinations and there is no evidence 
in the record subsequent to the VA examination that shows a 
material change in the conditions to warrant a reexamination. 38 
C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

The Veteran currently has a noncompensable rating for right and 
left hallux valgus under Diagnostic Code 5280.  Under Diagnostic 
Code 5280, the criteria for a 10 percent rating are residuals of 
a surgical resection of the metatarsal head or severe impairment 
equivalent to amputation of the great toe.

Facts 

On VA examination in May 2008, the Veteran complained of pain in 
the right medial arch, but not on the left foot.  On examination, 
the Veteran had a normal gait and did not use any assistive 
devices.  Each foot did not demonstrate any obvious anatomical 
deformity without valgus or varus angulations or mid or forefoot 
malalignment.  There also was no sign of hallux valgus.  She 
could rise and ambulate on her toes and heels with only right 
plantar pain.  There was full range of motion without pain, 
weakness, fatigue or incoordination even after repetition.  
X-rays showed a right and left hallux valgus with degenerative 
changes.  The examiner described the hallux valgus as mild as it 
was evident only on X-rays and not on physical examination.  The 
examiner concluded hallux valgus was at least as likely as not 
related to the service-connected pes planus.  







In November 2008, the Veteran was evaluated by a VA podiatrist 
and she told him that the orthotics had not been helping with the 
pain in the right foot associated with her flattened arch.  At 
that time, the podiatrist noted a grade I hallux valgus deformity 
on each foot and the hallux valgus deformities were asymptomatic.  
The range of motion for the first metatarsal phalangeal joint on 
each foot was within normal limits and pain free.  

Analysis

There is no evidence, and the Veteran does not contend, that she 
has undergone surgery with resection of the head of the 
metatarsal head of either foot. 

Also, there is no evidence that the hallux valgus deformities are 
so severe that the deformities more nearly approximate or are the 
equivalent to amputation of either great toe as the right and 
left hallux valgus deformities are asymptomatic.

Although there is X-ray findings of right and left hallux valgus 
with degenerative changes, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray is rated 
on the basis of limitation of motion for the specific joint 
involved. When, however, the limitation of motion of the specific 
joint is noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for each such major joint 
affected by limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered.  

The provisions of 38 C.F.R. § 4.40 pertain to the lack of normal 
endurance, functional loss due to pain, and pain on movement and 
during flare-ups.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  The provisions of 38 C.F.R. § 4.45 
pertain to weakened movement and excess fatigability.  


Also with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

In this case, there are no findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion of either great 
toe to warrant a compensable rating under Diagnostic Code 5003 as 
the range of motion for the first metatarsal phalangeal joint on 
each foot was within normal limits and pain free, when the 
Veteran saw a VA podiatrist.  The Veteran's symptoms of pain and 
swelling in the right foot are related to service-connected pes 
planus, which is rated separately, and the rating of pes planus 
is not on appeal. 

There are no other potentially applicable Diagnostic Codes to 
rate the hallux valgus deformities.  As the assigned 
noncompensable rating reflects the actual degree of impairment 
shown since the date of the grant of service connection, there is 
no basis for staged ratings for this claim. 

As the preponderance of the evidence is against an initial 
compensable rating for right or left hallux valgus, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate. There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.




If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability 
level and symptomatology.  In other words, the Veteran does not 
experience any symptomatology not already encompassed in the 
Rating Schedule.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is therefore adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial compensable rating for right hallux valgus with 
degenerative changes of the first metatarsophalangeal joint is 
denied.

An initial compensable rating for left hallux valgus with 
degenerative changes of the first metatarsophalangeal joint is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


